Citation Nr: 0017831	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



REMAND

The veteran had active service from March 1964 to October 
1969.

This appeal arose from a June 1993 rating decision that 
granted service connection for post-traumatic stress disorder 
and assigned a 30 percent disability evaluation.  In a July 
1994 hearing officer's decision, the evaluation was increased 
to 50 percent.

On September 15, 1997, the Board of Veterans' Appeals (Board) 
issued a decision finding that an evaluation greater than 50 
percent for post-traumatic stress disorder was not warranted.  
The veteran appealed the Board's 1997 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  By order dated November 3, 1998, the Court vacated 
the Board's decision and remanded the matter to the Board for 
compliance with the instructions in the joint motion for 
remand.  Copies of the Court's order and the joint motion for 
remand were included in the veteran's claims file.  The 
Board, in June 1999, remanded the veteran's claim pursuant to 
the aforementioned joint motion for remand.

While a VA mental disorder examination of the veteran was 
conducted in October 1999, many of the findings made are 
quite inconsistent with the findings made on examinations by 
Donald S. Scott, Ph.D. in March 1999.  Moreover, in the 
October 1999 report of examination,  it was indicated that 
several psychological tests were conducted.  However, the 
test reports are not included in the claims file.  
Accordingly, the veteran's claim is being REMANDED to the 
originating agency to take the following action as quickly as 
practicable:

1.  The originating agency should obtain 
the veteran's VA outpatient treatment 
records dated subsequent to August 1999 
from the VA Medical Center, Huntington, 
Kentucky and any VA outpatient treatment 
records dated subsequent to October 1999 
from the VA Medical Center, Dayton, Ohio.  
All reports of tests referred to in the 
VA examination report of October 1999 
should also be secured.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  Following completion of the above 
development, the veteran should be 
scheduled for an examination by a VA 
psychiatrist to determine the severity of 
the service-connected post-traumatic 
stress disorder.  All necessary tests and 
studies should be conducted and all 
clinical manifestations should be 
reported in detail.  The psychiatrist 
should complete a multiaxial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected post-traumatic stress disorder 
interferes with his ability to establish 
and maintain relationships as well as the 
reduction in initiative, flexibility, 
efficiency and reliability levels due to 
his service-connected post-traumatic 
stress disorder.  A complete rationale 
for any opinion expressed must be 
provided.  Based upon a review of the 
record and the examination, the 
psychiatrist should indicate the 
veteran's overall psychological, social, 
and occupational functioning using the 
Global Assessment of Functioning scale 
provided in the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, and fully 
explain what the assigned score 
represents.  The psychiatrist is also 
requested to fully explain any findings 
which are inconsistent with those 
reported by Dr. Scott.

The claims file, including a copy of this 
REMAND and the April 1999 and April 2000 
reports from Dr. Scott, must be made 
available to and reviewed by the 
psychiatrist prior to the evaluation for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made. 

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should re-
adjudicate the veteran's claim for an 
increased disability evaluation for his 
post-traumatic stress disorder.  For the 
period of the veteran's claim previous to 
November 7, 1996, the rating criteria in 
effect at that time should be applied.  
For the period of the veteran's claim 
beginning November 7, 1996, both the 
rating criteria in effect through 
November 6, 1996, as well as the current 
rating criteria, should be considered, 
and the RO should apply the criteria more 
favorable to the veteran.

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided with an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the originating agency.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



